EXHIBIT 10.5

 

SUPERVALU INC.
2012 STOCK PLAN
ANNUAL BONUS RESTRICTED STOCK AWARD AGREEMENT

 

This agreement is made and entered into as of the grant date indicated below
(the “Grant Date”), by and between SUPERVALU INC. (the “Company”), and the
individual whose name appears below (“Recipient”).

 

The Company has established the 2012 Stock Plan (the “Plan”), under which key
employees of the Company may be granted Awards of Restricted Stock of the
Company.  Recipient has been selected by the Company to receive an Award of
Restricted Stock subject to the provisions of this Annual Bonus Restricted Stock
Award Agreement (the “Agreement”).  Capitalized terms that are used in this
Agreement, that are not defined, shall have the meanings ascribed to them in the
Plan.

 

In consideration of the foregoing, the Company and Recipient hereby agree as
follows:

 

1.  Grant.  The Company hereby grants to Recipient, subject to Recipient’s
acceptance hereof, an Award of Restricted Stock for the number of Shares
indicated below, effective as of the Grant Date.

 

2.  Acceptance of Award of Restricted Stock and Restricted Stock Award Terms and
Conditions.  The Award of Restricted Stock is subject to and governed by the
Annual Bonus Restricted Stock Award Terms and Conditions (“Terms and
Conditions”) attached hereto, which is incorporated herein and made a part
hereof, and the terms and provisions of the Plan.  To accept the Award of
Restricted Stock, this Agreement must be delivered and accepted through an
electronic medium in accordance with procedures established by the Company, or
Recipient must sign and return a copy of this Agreement to the Company within
sixty (60) days after the Grant Date.  By so doing, Recipient acknowledges
receipt of the accompanying Terms and Conditions and the Plan, and represents
that Recipient has read and understands the same and agrees to be bound by the
accompanying Terms and Conditions and the terms and provisions of the Plan.  In
the event that any provision of this Agreement or the accompanying Terms and
Conditions is inconsistent with the terms and provisions of the Plan, the terms
and provisions of the Plan shall govern.  Any question of administration or
interpretation arising under this Agreement or the accompanying Terms and
Conditions shall be determined by the Committee administering the Plan, and such
determination shall be final, conclusive and binding upon all parties in
interest.

 

3.  Vesting.  The Restricted Stock Award shall vest in two installments as shown
below.

 

Award Number:

%%OPTION_NUMBER%-%

Award Date:

%%OPTION_DATE,’Month DD, YYYY’%-%

Number of Shares Vesting:

%%SHARES_PERIOD1,’999,999,999’%-% shares will vest on 4/25/14

 

%%SHARES_PERIOD2,’999,999,999’%-% shares will vest on 4/25/15

 

SUPERVALU INC.

 

RECIPIENT:

 

 

 

[g117381ku01i001.jpg]

 

 

By:

 

 

 

 

Michele A. Murphy
Executive Vice President

 

%%FIRST_NAME%-%%%MIDDLE_NAME%-% %%LAST_NAME%-%

 

Human Resources & Corporate Communications

 

%%EMPLOYEE_IDENTIFIER%-%

 

--------------------------------------------------------------------------------


 

SUPERVALU INC.

2012 STOCK PLAN
ANNUAL BONUS RESTRICTED STOCK AWARD

TERMS AND CONDITIONS

 

These Annual Bonus Restricted Stock Award Terms and Conditions (“Terms and
Conditions”) apply to the Award of Restricted Stock granted under the 2012 Stock
Plan (the “Plan”), pursuant to the Annual Bonus Restricted Stock Award Agreement
(the “Agreement”) to which this document is attached.  Capitalized terms that
are used in this document, but are not defined, shall have the meanings ascribed
to them in the Plan or the attached Agreement.  See Section 21 for a list of
defined terms.

 

1.  Award of Restricted Stock.  SUPERVALU INC. (the “Company”) hereby grants you
an Award of Restricted Stock for the number of Shares set forth in the attached
Agreement.  The Award is effective as of the Grant Date.

 

2.  Rights with Respect to the Shares.  With respect to the Shares, you shall be
entitled to exercise the rights of a stockholder of the Company’s Common Stock,
$0.01 par value (the “Common Stock”), including the right to vote the Shares and
the right to receive cash dividends thereon as provided in Section 9 hereof,
unless and until the Shares are forfeited pursuant to Section 5 hereof.  Your
rights with respect to the Shares shall remain forfeitable at all times prior to
the date on which such rights vest, and the restrictions with respect to the
Shares lapse, in accordance with Section 3, Section 4 or Section 5 hereof.

 

3.  Vesting.  Subject to the Terms and Conditions, the Shares shall vest in full
and the restrictions on the Shares shall lapse on the date and in the amount set
forth in the attached Agreement if you remain continuously employed by the
Company or any of its Affiliates until the vesting date.

 

4.  Change of Control.

 

a)             If, within two years after a Change of Control you experience an
involuntary termination of employment initiated by the Company for reasons other
than Cause, or a termination of employment for Good Reason, then you shall
become immediately and unconditionally vested in all the Shares and the
restrictions with respect to all the Shares shall lapse.  If this Award of
Restricted Stock is replaced pursuant to subsection (c) below, the protections
and rights granted under this subsection (a) shall transfer and apply to such
replacement grant.

 

b)             If, in the event of a Change of Control, and to the extent this
Award of Restricted Stock is not assumed by a successor corporation (or
affiliate thereto) or other successor entity or person, or replaced with an
award or grant that, solely in the discretionary judgment of the Committee
preserves the existing value of this Award of Restricted Stock at the time of
the Change of Control, then you shall become immediately and unconditionally
vested in all the Shares and the restrictions with respect to all the Shares
shall lapse upon the Change of Control.

 

c)              If in the event of a Change of Control and to the extent that
this Award of Restricted Stock is assumed by any successor corporation,
affiliate thereof, person or other entity, or is replaced with awards that,
solely in the discretionary judgment of the Committee preserve the existing
value of this Award of Restricted Stock at the time of the Change of Control and
provide for vesting and settlement terms that are at least as favorable to you
as the vesting and payout terms applicable to this Award of Restricted Stock,
then the assumed Award of Restricted Stock or such substitute therefor shall
remain outstanding and be governed by its respective terms.

 

5.  Forfeiture; Early Vesting in Event of Death or Disability.  If you cease to
be an employee of the Company or any of its Affiliates prior to the vesting of
the Shares pursuant to Section 3 or Section 4 hereof for any reason other than
your death or your Disability (as defined below), then your rights to all of the
unvested Shares shall be immediately and irrevocably forfeited, including the
right to vote such Shares and the right to receive cash dividends on such
Shares, unless otherwise determined by the Committee administering the Plan.  On
the date of your death or the date on which your Disability commences, you or
your estate shall become immediately and unconditionally vested in all of the
Shares for which vesting has not occurred and the restrictions with respect to
all such unvested Shares shall lapse.

 

--------------------------------------------------------------------------------


 

For purposes of this Section 5, “Disability” shall have the meaning ascribed in
Section 409A, which shall include, where applicable, totally and permanently
disabled under the Company’s Long-Term Disability Plan or eligibility for Social
Security Disability Insurance benefits.

 

6.  Restrictions on Transfer.  Except as may otherwise be determined by the
Committee, until the Shares vest pursuant to Section 3, Section 4 or Section 5
hereof, none of the Shares may be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of or encumbered by you, and no attempt to
transfer the Shares, whether voluntary or involuntary, by operation of law or
otherwise, shall vest the transferee with any interest or right in or with
respect to the Shares.

 

7.  Issuance and Custody of Agreement.

 

a)             The Company shall, at its option, cause the Shares to be issued
in book entry registration, in your name, or in the form of a certificate
registered in your name, which certificate shall be held by the Company.  The
Shares shall be restricted from transfer and shall be subject to an appropriate
stop-transfer order.  If any certificate is issued, the certificate shall bear
an appropriate legend referring to the restrictions applicable to the Shares.

 

b)             If any certificate is issued, you shall be required to execute
and deliver to the Company a stock power relating to the Shares as a condition
to the receipt of this Award of Restricted Stock.

 

c)              After Shares vest pursuant to Section 3, Section 4 or Section 5
hereof, and following payment of the applicable withholding taxes pursuant to
Section 8 hereof, the Company shall promptly cause such vested Shares (less any
Shares withheld to pay taxes), free of the restrictions and/or legend described
in Section 7(a) hereof, to be delivered, either by book-entry registration or in
the form of a certificate or certificates, registered in your name or in the
names of your legal representatives, beneficiaries or heirs, as the case may
be.  Only a whole number of Shares will be delivered.  The value of any
fractional Share shall be added to the amount withheld to pay taxes (described
above) at the time such fractional Share would otherwise have been delivered to
you hereunder and shall be based on the Fair Market Value of one Share of Common
Stock on that date.

 

8.  Taxes.

 

a)             You acknowledge that you are responsible for paying the taxes on
the Award of Restricted Stock, the receipt of any payment of cash dividends, the
vesting of the Shares and any other matters related to the Terms and Conditions
and the attached Agreement.  In order to comply with all applicable federal,
state, local or other tax or withholding laws or regulations, the Company may
take such action to ensure that all legally required tax and payroll withholding
is done.  You agree to consult with any personal tax advisor that you think
advisable in connection with your Award and acknowledge that you are not
relying, and will not rely, on SUPERVALU for any tax advice.

 

b)             The Company will withhold a portion of the Shares otherwise to be
delivered to you upon vesting of all or a portion of this Award of Restricted
Stock with such Shares having a Fair Market Value equal to the amount of federal
and state income and any other applicable taxes required to be withheld on such
vesting, such that only a whole number of Shares will be delivered to you and
the value of any fractional shares shall be added to the amount of tax
withholding.

 

9.  Distributions and Adjustments.

 

a)             If any Shares vest subsequent to any change in the number or
character of the Common Stock through any recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of Shares or other securities of the
Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company or other similar corporate transaction or event that
affects the Shares covered by this Award of Restricted Stock, you shall then
receive upon such vesting the number and type of securities or other
consideration which you would have received if such Shares had vested prior to
the event changing the number or character of the outstanding Common Stock.

 

b)             Any additional shares of Common Stock, any other securities of
the Company and any other property (except for cash dividends or other cash
distributions) distributed with respect to the Shares prior to the date the
Shares vest shall be subject to the same restrictions, terms and conditions as
the Shares and

 

--------------------------------------------------------------------------------


 

shall be promptly deposited with the Secretary or the custodian designated by
the Secretary to be held in custody in accordance with Section 7(a) hereof.  Any
cash dividends or other cash distributions payable with respect to the Shares
shall be distributed to you at the same time cash dividends or other cash
distributions are distributed to stockholders of the Company generally.

 

10.  Covenants.  In consideration of benefits described elsewhere in these Terms
and Conditions and the attached Agreement, and in recognition of the fact that,
as a result of your employment with the Company or any of its Affiliates, you
have had or will have access to and gain knowledge of highly confidential or
proprietary information or trade secrets pertaining to the Company or its
Affiliates, as well as the customers, suppliers, joint ventures, licensors,
licensees, distributors or other persons and entities with whom the Company or
any of its Affiliates does business (the “Confidential Information”), which the
Company or its Affiliates have expended time, resources and money to obtain or
develop and which have significant value to the Company and its Affiliates, you
agree for the benefit of the Company and its Affiliates, and as a material
condition to your receipt of benefits described elsewhere in these Terms and
Conditions and the attached Agreement, as follows:

 

a)             Non-Disclosure of Confidential Information.  You acknowledge that
you will receive access or have received access to Confidential Information
about the Company or its Affiliates, that this information was obtained or
developed by the Company or its Affiliates at great expense and is zealously
guarded by the Company and its Affiliates from unauthorized disclosure, and that
your possession of this special knowledge is due solely to your employment with
the Company or one or more of its Affiliates.  In recognition of the foregoing,
you will not at any time during employment or following termination of
employment for any reason, disclose, use or otherwise make available to any
third party, any Confidential Information relating to the Company’s or any
Affiliate’s business, products, services, customers, vendors or suppliers; trade
secrets, data, specifications, developments, inventions and research activity;
marketing and sales strategies, information and techniques; long and short term
plans; existing and prospective client, vendor, supplier and employee lists,
contacts and information; financial, personnel and information system
information and applications; and any other information concerning the business
of the Company or its Affiliates which is not disclosed to the general public or
known in the industry, except for disclosure necessary in the course of your
duties or with the express written consent of the Company.  All Confidential
Information, including all copies, notes regarding and replications of such
Confidential Information will remain the sole property of the Company or its
Affiliates, as applicable, and must be returned to the Company or such
Affiliates immediately upon termination of your employment.

 

b)             Return of Property.  Upon termination of employment with the
Company or any of its Affiliates, or at any other time at the request of the
Company, you shall deliver to a designated Company representative all records,
documents, hardware, software and all other property of the Company or its
Affiliates and all copies of such property in your possession.  You acknowledge
and agree that all such materials are the sole property of the Company or its
Affiliates and that you will certify in writing to the Company at the time of
delivery, whether upon termination or otherwise, that you have complied with
this obligation.

 

c)              Non-Solicitation of Existing or Prospective Customers, Vendors
and Suppliers.  You specifically acknowledge that the Confidential Information
described in Section 10(a) includes confidential data pertaining to existing and
prospective customers, vendors and suppliers of the Company or its Affiliates;
that such data is a valuable and unique asset of the business of the Company or
its Affiliates; and that the success or failure of their businesses depends upon
their ability to establish and maintain close and continuing personal contacts
and working relationships with such existing and prospective customers, vendors
and suppliers and to develop proposals which are specific to such existing and
prospective customers, vendors and suppliers.  Therefore, during your employment
with the Company or any of its Affiliates and for the twelve (12) months
following termination of employment for any reason, you agree that you will not,
except on behalf of the Company or its Affiliates, or with the Company’s express
written consent, solicit, approach, contact or attempt to solicit, approach or
contact, either directly or indirectly, on your own behalf or on behalf of any
other person or entity, any existing or prospective customers, vendors or
suppliers of the Company or its Affiliates with whom you had contact or about
whom you gained Confidential Information during your employment with the Company
or its Affiliates for the purpose of obtaining business or engaging in any
commercial relationship that would be competitive with the “Business of the
Company” (as defined below) or cause

 

--------------------------------------------------------------------------------


 

such customer, supplier or vendor to materially change or terminate its business
or commercial relationship with the Company or its Affiliates.  The “Business of
the Company” shall mean any business or activity involved in grocery or general
merchandise retailing and supply chain logistics, including but not limited to
grocery distribution, business-to-business portal, retail support services and
third-party logistics, of the type provided by the Company or its Affiliates, or
presented in concept to you by the Company or its Affiliates at any time during
your employment with the Company or any of its Affiliates.

 

d)             Non-Solicitation of Employees.  You specifically acknowledge that
the Confidential Information described in Section 10(a) also includes
confidential data pertaining to employees and agents of the Company or its
Affiliates, and you further agree that during your employment with the Company
or its Affiliates and for the twelve (12) months following termination of
employment for any reason, you will not, directly or indirectly, on your own
behalf or on behalf of any other person or entity, solicit, contact, approach,
encourage, induce or attempt to solicit, contact, approach, encourage or induce
any of the employees or agents of the Company or its Affiliates to terminate
their employment or agency with the Company or any of its Affiliates.

 

e)              No Disparaging Statements.  You agree that you will not make any
disparaging statements about the Company, its Affiliates, directors, officers,
agents, employees, products, pricing policies or services.

 

f)               Remedies for Breach of These Covenants.  Any breach of the
covenants in this Section 10 likely will cause irreparable harm to the Company
or its Affiliates for which money damages could not reasonably or adequately
compensate the Company or its Affiliates.  Accordingly, the Company or any of
its Affiliates shall be entitled to all forms of injunctive relief (whether
temporary, emergency, preliminary, prospective or permanent) to enforce such
covenants, in addition to damages and other available remedies, and you consent
to the issuance of such an injunction without the necessity of the Company or
any such Affiliate posting a bond or, if a court requires a bond to be posted,
with a bond of no greater than $500 in principal amount.  In the event that
injunctive relief or damages are awarded to Company or any of its Affiliates for
any breach by you of this Section 10, you further agree that the Company or such
Affiliate shall be entitled to recover its costs and attorneys’ fees necessary
to obtain such recovery.  In addition, you agree that upon your breach of any
covenant in this Section 10, this Award of Restricted Stock shall be immediately
and irrevocably forfeited.

 

g)              Enforceability of These Covenants.  It is further agreed and
understood by you and the Company that if any part, term or provision of these
Terms and Conditions and the attached Agreement should be held to be
unenforceable, invalid or illegal under any applicable law or rule, the
offending term or provision shall be applied to the fullest extent enforceable,
valid or lawful under such law or rule, or, if that is not possible, the
offending term or provision shall be struck and the remaining provisions of
these Terms and Conditions and the attached Agreement shall not be affected or
impaired in any way.

 

11.  Arbitration.  You and the Company agree that any controversy, claim or
dispute arising out of or relating to the attached Agreement or the breach of
any of these Terms and Conditions, or arising out of or relating to your
employment relationship with the Company or any of its Affiliates, or the
termination of such relationship, shall be resolved by final and binding
arbitration under the Employment Arbitration Rules and Mediation Procedures of
the American Arbitration Association, or other neutral arbitrator and rules as
mutually agreed to by you and the Company, except for claims by the Company
relating to your alleged breach of any of the employee covenants set forth in
Section 10 above.  This agreement to arbitrate specifically includes, but is not
limited to, discrimination claims under Title VII of the Civil Rights Act of
1964 and under state and local laws prohibiting employment discrimination. 
Nothing in this Section 11 shall preclude the Company from pursuing a court
action to obtain a temporary restraining order or a preliminary injunction
relating to the alleged breach of any of the covenants set forth in Section 10. 
The agreement to arbitrate shall continue in full force and effect despite the
forfeiture of this Award of Restricted Stock or the termination of your
employment relationship with the Company or any of its Affiliates.  You and the
Company agree that any award rendered by the arbitrator must be in writing and
include the findings of fact and conclusions of law upon which it is based,
shall be final and binding, and that judgment upon the final award may be
entered in any court having jurisdiction thereof.  The arbitrator may grant any
remedy or relief that the arbitrator deems just and equitable, including any
remedy or relief that would have been available to you or the Company or any of
its Affiliates had the matter been heard in court.  All expenses of arbitration,
including the required travel and other expenses of the arbitrator and any

 

--------------------------------------------------------------------------------


 

witnesses, and the costs relating to any proof produced at the direction of the
arbitrator, shall be borne equally by you and the Company unless otherwise
mutually agreed or unless the arbitrator directs otherwise in the award.  The
arbitrator’s compensation shall be borne equally by you and the Company unless
otherwise mutually agreed or the law provides otherwise.

 

12.  Severability.  In the event that any portion of these Terms and Conditions
and the attached Agreement shall be held to be invalid, the same shall not
affect in any respect whatsoever the validity and enforceability of the
remainder of these Terms and Conditions and the attached Agreement.

 

13.  Interpretations.  These Terms and Conditions and the attached Agreement are
subject in all respects to the terms of the Plan.  A copy of the Plan is
available upon your request.  In the event that any provision of these Terms and
Conditions or the attached Agreement is inconsistent with the terms of the Plan,
the terms and provisions of the Plan shall govern.  Any question of
administration or interpretation arising under these Terms and Conditions or the
attached Agreement shall be determined by the Committee administering the Plan,
and such determination shall be final, conclusive and binding upon all parties
in interest.

 

14.  No Right to Employment.  Nothing in these Terms and Conditions, the
attached Agreement or the Plan shall be construed as giving you the right to be
retained as an employee of the Company.  In addition, the Company may at any
time dismiss you from employment, free from any liability or any claim under
these Terms and Conditions and the attached Agreement, unless otherwise
expressly provided in these Terms and Conditions and the attached Agreement.

 

15.  No Rights of Stockholders.  You shall have none of the rights and
privileges of a stockholder of the Company with respect to the Shares until such
Shares have vested pursuant to Section 3, Section 4 or Section 5 hereof, except
the right to receive all cash dividends and the right to vote.

 

16.  Compensation.  Any compensation realized from the receipt or payment of (or
the lapse of restrictions relating to) this Award of Restricted Stock shall
constitute an annual bonus payment to you and whether or not it is taken into
account as compensation in determining the amount of any benefit under any
retirement or other employee benefit plan of the Company or any of its
Affiliates will be determined solely under the terms of those benefit plans.

 

17.  Securities Matters.  The Company shall not be required to deliver any
Shares until the requirements of any federal or state securities or other laws,
rules or regulations (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied.

 

18.  Headings.  Headings are given to the sections and subsections of these
Terms and Conditions and the attached Agreement solely as a convenience to
facilitate reference.  Such headings shall not be deemed in any way material or
relevant to the construction or interpretation of these Terms and Conditions and
the attached Agreement or any provision hereof.

 

19.  Governing Law.  The internal law, and not the law of conflicts, of the
State of Delaware will govern all questions concerning the validity,
construction and effect of these Terms and Conditions and the attached
Agreement.

 

20.  Notice.  For purpose of these Terms and Conditions and the attached
Agreement, notices and all other communications provided for in the attached
Agreement, these Terms and Conditions or contemplated by either shall be in
writing and shall be deemed to have been duly given when personally delivered or
when mailed via United States certified or registered mail, return receipt
requested, postage prepaid, and addressed, in the case of the Company, to the
Company at:

 

P.O. Box 990

Minneapolis, MN 55440

Attention:  Corporate Secretary

 

and in the case of you, to you at the most current address shown on your
employment records.  Either party may designate a different address by giving
notice of change of address in the manner provided above, except that notices of
change of address shall be effective only upon receipt.

 

a)             Notice of Termination by Company.  Any purported termination of
employment of you by the Company (whether for Cause or without Cause) shall be
communicated by a Notice of Termination to

 

--------------------------------------------------------------------------------


 

you.  No purported termination of employment of you by the Company shall be
effective without a Notice of Termination having been given.

 

b)             Good Reason Notice by You.  Any purported termination of
employment by you for Good Reason shall be communicated by a Notice of
Termination to the Company.  Your termination of employment will not be for Good
Reason unless (i) you give the Company written notice of the event or
circumstance which you claim is the basis for Good Reason within six (6) months
of such event or circumstance first occurring and (ii) the Company is given
thirty (30) days from its receipt of such notice within which to cure or resolve
the event or circumstance so noticed.  If the circumstance is cured or resolved
within said thirty (30) days, your termination of employment will not be for
Good Reason.

 

21.  Definitions.  The following terms, and terms derived from the following
terms, shall have the following meanings when used in these Terms and Conditions
and the attached Agreement with initial capital letters unless, in the context,
it would be unreasonable to do so.

 

a)             Cause shall mean:

 

i)                 your continued failure to perform your duties with the
Company (other than any such failure resulting from incapacity due to physical
or mental illness), after a written demand for substantial performance is
delivered to you by the Board or an officer of the Company which specifically
identifies the manner in which the Board or the officer believes that you have
not substantially performed your duties;

 

ii)              the conviction of, or plea of guilty or nolo contendere to, a
felony or the willful engaging by you in conduct which is materially and
demonstrably injurious to the Company;

 

iii)           your commission of a material act or material acts of personal
dishonesty intended to result in your substantial personal enrichment at the
expense of the Company; or

 

iv)          your material violation of Company policies relating to Code of
Business Conduct, Equal Employment Opportunities and Harassment or Workplace
Violence;

 

provided, however, that in no event shall Cause exist by virtue of any action
taken by you (A) in compliance with express written directions of the Board, the
Company’s Chief Executive Officer or the officer to whom you report, or (B) in
reliance upon the express written consent of the Company’s counsel.

 

In each case above, for a termination of employment to be for Cause, you must be
provided with a Notice of Termination (as described in Section 20(a)) within six
(6) months after the Company has actual knowledge of the act or omission
constituting Cause.  Whether a termination of employment is for Cause as
provided above will be determined by the Company in its sole discretion based on
all the facts and circumstances.

 

b)             Change of Control shall be deemed to have occurred upon any of
the following events:

 

i)                 the acquisition by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of fifty percent (50%) or more of either (A) the then outstanding shares of
Common Stock or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors; provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change of Control:  (A) any
acquisition directly from the Company or (B) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company;

 

ii)              the consummation of any merger or other business combination of
the Company, sale or lease of all or substantially all of the Company’s assets
or combination of the foregoing transactions (the “Transactions”) other than a
Transaction immediately following which the stockholders of the Company and any
trustee or fiduciary of any Company employee benefit plan immediately prior to
the Transaction own at least sixty percent (60%) of the voting power, directly
or indirectly, of (A) the surviving corporation in any such merger or other
business combination; (B) the purchaser

 

--------------------------------------------------------------------------------


 

or lessee of the Company’s assets or (C) both the surviving corporation and the
purchaser or lessee in the event of any combination of Transactions; or

 

iii)           within any 24-month period, the persons who were directors
immediately before the beginning of such period (the “Incumbent Directors”)
shall cease (for any reason other than death) to constitute at least a majority
of the Board or the board of directors of a successor to the Company.  For this
purpose, any director who was not a director at the beginning of such period
shall be deemed to be an Incumbent Director if such director was elected to the
Board by, or on the recommendation of or with the approval of, at least
three-fourths of the directors who then qualified as Incumbent Directors (so
long as such director was not nominated by a person who has expressed an intent
to effect a Change of Control or engage in a proxy or other control contest); or

 

c)              Change of Control Date shall mean the date on which a Change of
Control occurs.

 

d)             Good Reason shall mean any one or more of the following events
occurring during the two-year period following the Change of Control Date:

 

i)                 your annual base salary is reduced below the amount in effect
on the Change of Control Date;

 

ii)              your Target Bonus is reduced below the Target Bonus as it
existed on the Change of Control Date;

 

iii)           your title is reduced from the title that you had on the Change
of Control Date, or your duties and responsibilities are materially and
adversely diminished in comparison to the duties and responsibilities that you
had on the Change of Control Date other than in a general reduction of the
number or scope of personnel for which you are responsible for supervising which
reduction occurs in connection with a restructuring or recapitalization of the
Company or the division of the Company in which you work;

 

iv)          the program of long term incentive compensation is materially and
adversely diminished in comparison to the program of long term incentive
compensation as it existed for you on the Change of Control Date (for purposes
of this clause (iv), a reduction of fifteen percent (15%) or more of the target
dollar amount of your long term incentive compensation as it existed for you on
the Change of Control Date based on your most recent award of long term
incentive compensation prior to the Change of Control Date shall be considered
to be material and adverse); or

 

v)             you are required to be based at a location more than forty-five
(45) miles from the location where you were based and performed services on the
Change of Control Date;

 

provided, however, that any diminution of duties or responsibilities that occurs
solely as a result of the fact that the Company ceases to be a public company or
that the size of the Company has been reduced as a result of the Change of
Control shall not, in and of itself, constitute Good Reason.

 

e)              Notice of Termination shall mean a written notice which shall
indicate the specific provision in these Terms and Conditions relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for your termination of employment under the provisions so
indicated.

 

f)               Target Bonus shall mean the target amount of bonus established
under the annual bonus plan for you for the year in which the termination of
employment occurs.  When the context requires, it shall also mean the target
amount of bonus established for any earlier or later year.

 

Original Approval:

 

--------------------------------------------------------------------------------